Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanba  JP 2014-202942A (IDS Ref Translation Provided) in view of Lim US 2018/0373068.
Nanba teaches the first substrate and the second substrate (both are 10b fig. 2-3) being transparent and facing each other; a first electrode (10d) which is transparent and a first alignment layer which is rubbed in a first direction, the first electrode and the first alignment layer (10e) being sequentially disposed over a surface of the first substrate facing the second substrate; a second electrode (10d) which is transparent and a second alignment layer (10e) which is rubbed in a second direction different from the first direction (see [0040] 90 degrees difference in direction), the second electrode and the second alignment layer being sequentially disposed over a surface of the second substrate facing the first substrate; and a liquid crystal layer (10m) located between the first alignment layer and the second alignment layer, wherein, when a potential difference applied between the first electrode and the second electrode is V, a transmittance of light incident from the outside into a room in a first incident direction perpendicular to the second substrate is referred to as a vertical transmittance (L1), and a transmittance of light incident from the outside into the room in a second incident direction not perpendicular to the second substrate is referred to as a first inclined transmittance (L2),  the first 
	Regarding claim 2, Nanba teaches a transmittance of light incident from the outside into the room in a third incident direction (L3)  symmetrical to the second incident direction with respect to the first incident direction within a virtual plane including the first incident direction and the second incident direction is a second inclined transmittance, the first inclined transmittance is less than the second inclined transmittance when V is not 0 (shown in fig 3b).
	Regarding claim 3, Nanba and Lim do not explicitly teach the second inclined transmittance is greater than the vertical transmittance this is considered a matter of design choice as Nanba already teaches varying the transmission according to the angle the matter of specifically making the degree of transmittance of the second inclined direction would be considered another design choice for instance to enable privacy while still allowing illuminating light for instance.
	Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-5, and 11-18 the prior art  does not particularly teach the combination of a first polarizing plate disposed over a surface of the first substrate facing away the second substrate; and a second polarizing plate disposed over a surface of the second substrate facing away the first substrate, wherein the liquid crystal layer operates in an electrically controlled birefringence (ECB) mode, the first direction and the second direction are parallel to a virtual straight line on which a virtual plane including the first incident direction and the second incident direction intersects with a surface of the second substrate in an outdoor direction, a transmission axis of the first polarizing plate is at an angle of 45.degree. with the virtual straight line, and a transmission axis of the second polarizing plate is perpendicular to the transmission axis of the first polarizing plate.
While ECB mode displays area known they cannot be easily combined with Nanba to meet the limitation of first direction and the second direction are parallel to a virtual straight line on which a virtual plane including the first incident direction and the second incident direction intersects with a surface of the second substrate in an outdoor direction, a transmission axis of the first polarizing plate is at an angle of 45.degree. with the virtual straight line, and a transmission axis of the second polarizing plate is perpendicular to the transmission axis of the first polarizing plate.
Likewise regarding claims 6-7, this also applies to the limitations of the first direction and the second direction are parallel to a virtual straight line on which a virtual plane including the first incident direction and the second incident direction intersects with a surface of the second substrate in an outdoor direction, a transmission axis of the first polarizing plate is at an angle of 45.degree. with the virtual straight line, a transmission axis of the second polarizing plate is perpendicular to the transmission axis of the first polarizing plate, and a phase delay axis of the phase difference plate is parallel to the virtual straight line.
Similarly regarding claims 8-9, it would not be obvious to modify Nanba to also teach the first direction and the second direction are parallel to a virtual straight line on which a virtual plane including the first incident direction and the second incident direction intersects with a surface of the second substrate in an outdoor direction, a transmission axis of the first polarizing plate is at an angle of 45.degree. with the virtual straight line, a transmission axis of the second polarizing plate is perpendicular to the transmission axis of the first polarizing plate, and a phase delay axis of the phase difference plate is perpendicular to the virtual straight line.
Also regarding claim 10, it would not be obvious to modify Nanba to also teach first direction is at an angle of 45.degree. with a virtual straight line on which a virtual plane including the first incident direction and the second incident direction intersects with the surface of the second substrate in the outdoor direction, and when the first direction is expressed as a sum of a first auxiliary direction parallel to the virtual straight line and a second auxiliary direction perpendicular to the virtual straight line, and the second incident direction is expressed as a sum of a first sub-direction perpendicular to the second substrate and a second sub-direction parallel to the second substrate, the first auxiliary direction is opposite to the second sub-direction, the second auxiliary direction is a direction rotated clockwise from the first auxiliary direction when looking at the second substrate from the first substrate, and the second direction is a direction rotated 90.degree. clockwise from the first direction when looking at the second substrate from the first substrate, a transmission axis of the first polarizing plate is parallel to the first direction, and a transmission axis of the second polarizing plate is parallel to the second direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871